Title: From James Madison to Albert Gallatin, 28 November 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept: of State, Novr: 28. 1807.

I request you to be pleased to issue a warrant on the Appropriations for Barbary intercourse, for one thousand four hundred dollars, in favor of Thomas Tingey Esqr. the holder of the enclosed bill of Exchange, for that amount drawn upon me on the 5 September last by James Simpson, Consul of the U. States at Tangier, who is to be charged with the same on the Books of the Treasury, and held accountable.  I am &c.

James Madison.

